Motion to Reinstate Granted; Motion to Dismiss Denied; Order filed
December 11, 2014




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00710-CV
                                 ____________

      NATHANIEL SHELTON AND MARCIA SHELTON, Appellants

                                       V.

 ALFRED KALBOW, AS TRUSTEE OF ALFRED MARTIAL TRUST, ET
                        AL, Appellees


                   On Appeal from the 335th District Court
                         Washington County, Texas
                        Trial Court Cause No. 35589

                                   ORDER

      This is an appeal from a judgment signed July 29, 2014. Appellee Alfred
Kalbow, trustee of the Alfred Kalbow Marital Trust, filed a motion to dismiss for
want of jurisdiction. On October 23, 2014, this court abated the appeal and
remanded to the trial court for clarification of whether the partial summary
judgment became final when the severance order was signed. On November 7,
2014, the trial court signed an amended judgment in which the court specifically
found the judgment is not final because the attorney’s fees claims have not been
adjudicated. See McNally v. Guevara, 52 S.W.3d 195, 196 (Tex. 2001) (judgment
that did not dispose of attorney’s fees was not an appealable judgment).

      On November 21, 2014, the trial court signed a final judgment disposing of
attorney’s fees. Appellants filed a motion to reinstate the appeal because a final
judgment has now been signed. The motion is granted, and the appeal is reinstated.
Appellee’s motion to dismiss is denied. Appellant’s brief is due on or before
January 12, 2015.

                                      PER CURIAM